Citation Nr: 1213639	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-13 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether an April 20, 2005 rating decision reflecting a denial of service connection for hepatitis C involved clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1976 to January 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.


FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO denied service connection for hepatitis C.  While the Veteran submitted a notice of disagreement with the decision, he did not appeal the rating decision.  

2.  The Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the April 20, 2005 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at the time.


CONCLUSION OF LAW

The RO's April 20, 2005 rating decision in which the RO denied service connection for hepatitis C is not shown to involve CUE.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

Given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed, in Board decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001), or in RO decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  

As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.

II.  Analysis

In an April 2005 rating decision, the RO denied service connection for hepatitis C.  An April 2005 letter to the Veteran provided notice of this rating decision.  While the Veteran submitted a notice of disagreement with the decision, he did not submit a timely substantive appeal to the Board, after the issuance of a May 2005 Statement of the Case.  As the Veteran did not appeal the rating decision, that decision is considered final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302. 20.1103 (2011).  

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

In determining whether a prior determination involves CUE, the United States Court of Appeals of Veterans Claims (Court) has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo, 6 Vet. App. at 44.

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

In the April 2005 rating decision, the RO denied service connection for hepatitis C, finding that the disability resulted from the abuse of drugs.  The RO noted while the Veteran had in-service risk factors including service as a medic and injection with a jet injector, the record reflected a past history of intravenous drug abuse in the late 1970s and 1980s.  A March 2005 VA examination report reflects the examiner's opinion that the highest risk factor was intravenous drug use, and was thus the most likely cause of the Veteran's hepatitis C.  Thus, as a disability is not considered to have been incurred in the line of duty if such injury or disease was the result of abuse of alcohol or drugs, the RO found that service connection was not warranted.

Here, the Veteran alleges that the March 2005 VA examination upon which the RO relied in denying the claim for service connection for hepatitis C did not accurately assess all of his risk factors for contracting hepatitis C.  The Veteran alleges that his service duties as a medic placed him at greater risk for hemitropic exposure in service.  He also alleges that his medical duties led to greater exposure to accidental needle sticks, and that the VA examiner failed to address this factor in his opinion.

However, a review of the March 2005 VA examination report reflects that the examiner noted all of the Veteran's relevant risk factors for contracting hepatitis C, including service in a paramedical field, vaccination with a jet injector, and intravenous drug abuse.  The examiner noted that the highest risk factor among these is intravenous drug use, and that the other risk factors were less likely to have caused the Veteran's hepatitis C.  

The Board notes that the RO's determination appears to be a reasonable interpretation of the evidence then before it, to particularly include the March 2005 VA examination, which was the only medical opinion on the etiology of the Veteran's hepatitis C of record.  Moreover, whether the assessments by the VA examiner were or were not accurate cannot provide the basis for a finding of CUE.  See Russell, 3 Vet. App. at 314.  See also Henry, 2 Vet. App. 88.  A disagreement about the weighing of the evidence is not CUE.  Id.

In the alternative, the Veteran alleges that the RO failed to consider the provisions of 38 C.F.R. § 3.301(c)(3).   This provision indicate that where drugs are used to enjoy or experience their effects, and the effects results proximately and immediately in disability or death, such disability or death will be considered the results of the person's willful misconduct for which disability benefits are not awarded.  However, the Veteran also points out that 38 C.F.R. § 3.301(c)(3) states that organic disease and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  

However, in this case, the Board finds no evidence that establishes that, without debate, this regulatory provision was incorrectly applied.  The Board emphasizes that the provisions of 38 C.F.R. § 3.301(c)(3) refer to paragraph (d) of the section regarding service connection where disability or death is a result of abuse of drugs.  38 C.F.R. § 3.301(d) states that an injury or disease incurred during active service shall not be deemed to have been incurred in the line of duty if such injury or disease was the result of abuse of drugs.  "Drug abuse" is defined as the use of illegal drugs to enjoy their intoxicating effects.  See 38 C.F.R. § 3.301(d).  

Given that 38 C.F.R. § 3.301(c)(3) directly refers to paragraph (d), which specifically states that injury or disease incurred during service shall not be deemed incurred in the line of duty if it was the result of drug abuse, the Board finds that, at the very least, it is not "undebatable" that the RO misapplied the provisions of 38 C.F.R. § 3.301(c)(3) regarding service connection for disability caused by drug abuse.

The Veteran has not identified any other error of fact or in the application of the law that would compel the conclusion that the result of the April 20, 2005 RO rating decision would have been manifestly different but for the error.

Under these circumstances, the Board must conclude that Veteran has not established that the correct facts, as they were then known, were not before the RO, or that the RO ignored or incorrectly applied the statutory and regulatory provisions applicable at the time of the April 20, 2005 rating decision.  As such, CUE in that rating decision has not been established, and the claim on appeal must be denied.


ORDER

As CUE in the April 20, 2005 rating decision reflecting a denial of the Veteran's claim for service connection for hepatitis C is not established, the claim on appeal is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


